

Exhibit 10.2
May 26, 2017
TerraForm Global, Inc.
7550 Wisconsin Ave.
Bethesda, MD 20814
Ladies and Gentlemen:
Reference is made to the Agreement and Plan of Merger (the “Merger Agreement”),
dated as of March 6, 2017, by and among TerraForm Global, Inc., a Delaware
corporation (the “Company”), Orion US Holdings 1, L.P., a Delaware limited
partnership (“Parent”), and BRE GLBL Holdings, Inc., a Delaware corporation and
a wholly-owned subsidiary of Parent (“Merger Sub”), pursuant to which Merger Sub
will merge with and into the Company. Unless otherwise specified, all
capitalized terms used and not otherwise defined herein will have the meanings
ascribed to them in the Merger Agreement.
1.Concurrently with the execution and delivery of this letter agreement:
(a)     the Company, TerraForm Global, LLC, TerraForm Global Brazil Holding
B.V., TERP GLBL Brasil I Participações S.A. and Renova Energia, S.A., a listed
sociedade anonima (S.A.) organized under the laws of Brazil (“Renova”), have
entered into a Settlement Agreement and Mutual Release, dated as of the date
hereof (the “Settlement Agreement and Mutual Release”), a copy of which is
attached as Exhibit A hereto; and
(b)    Parent, certain affiliates of Parent and Renova have entered into a
Purchase & Sale Agreement, dated as of the date hereof (the “Purchase and Sale
Agreement”), a copy of which is attached as Exhibit B hereto.
2.    Parent has reviewed the Settlement Agreement and Mutual Release and the
Purchase and Sale Agreement.
3.    Parent hereby consents to (a) the entry into the Settlement Agreement and
Mutual Release by the Company, TerraForm Global, LLC, TerraForm Global Brazil
Holding B.V. and TERP GLBL Brasil I Participações S.A. and (b) the settlement of
the Renova Claim in accordance with the terms of the Settlement Agreement and
Mutual Release.
4.    Parent hereby acknowledges and agrees that (a) upon the later to occur of
the Effective Time (as defined in the Settlement Agreement and Mutual Release)
and the Closing (as defined in the Purchase and Sale Agreement), the condition
to the obligations of Parent and


1



--------------------------------------------------------------------------------




Merger Sub to effect the Merger set forth in Section 7.2(c) (Litigation
Settlement) of the Merger Agreement, solely with respect to the Renova Claim,
shall have been satisfied and (b) solely for purposes of determining whether the
condition to the obligations of Parent and Merger Sub to effect the Merger set
forth in Section 7.2(c) (Litigation Settlement) of the Merger Agreement has been
satisfied, the aggregate payment made by the Company and its Subsidiaries (net
of any amounts funded directly or indirectly by insurance proceeds) under the
Settlement Agreement and Mutual Release in connection with the settlement of the
Renova Claim shall be deemed to be zero; provided, that Parent’s acknowledgement
and agreement pursuant to this Section 4 of this letter agreement shall be
invalid and shall not be effective if the representation and warranty of the
Company set forth in Section 5 of this letter agreement is not true and correct,
except for immaterial inaccuracies.
5.    The Company represents and warrants that (a) there are no civil, criminal
or administrative actions, suits, claims, hearings, arbitrations, investigations
or other proceedings of any kind pending or, to the Knowledge of the Company,
threatened against the Company or any of its Subsidiaries by Renova or any of
its affiliates that are (i) not included within the definition of "Renova
Claims" under the Settlement Agreement and Mutual Release; or (ii) not covered
by the Settlement Agreement and Mutual Release, and (b) none of the Company or
any of its Subsidiaries has entered into any agreement, representation or
undertaking of any kind with Renova or any of its affiliates relating to the
Arbitration (as defined in the Settlement Agreement and Mutual Release), the
Renova Claims (as defined in the Settlement Agreement and Mutual Release) or the
Global Claims (as defined in the Settlement Agreement and Mutual Release), in
each case, that would in any way amend or modify the terms or scope or limit or
preclude, in whole or in part, the operation or effect of, the Settlement
Agreement and Mutual Release.
6.    The Company agrees to use commercially reasonable efforts to pursue and
obtain, and to cause its Subsidiaries to use commercially reasonable efforts to
pursue and obtain, the coverage of the Settlement Payment (as defined in the
Settlement Agreement and Mutual Release), and the funding or reimbursement in
full thereof, under all applicable insurance policies maintained by the Company
or any of its Subsidiaries, subject to the rights to coverage of the other
parties thereto or beneficiaries thereof.
7.    This letter agreement, the Merger Agreement, the Company Disclosure
Letter, the Settlement Agreement, the Voting and Support Agreement and the
Confidentiality Agreement constitute the entire agreement and supersede all
other prior agreements, understandings, representations and warranties both
written and oral, among the parties, with respect to the subject matter hereof.
EACH PARTY HERETO AGREES THAT, EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN THE MERGER AGREEMENT AND IN THIS LETTER AGREEMENT, NEITHER PARENT
AND MERGER SUB NOR THE COMPANY MAKES OR RELIES ON ANY OTHER REPRESENTATIONS,
WARRANTIES OR INDUCEMENTS, AND EACH HEREBY DISCLAIMS ANY OTHER REPRESENTATIONS,
WARRANTIES OR INDUCEMENTS, EXPRESS OR IMPLIED, AS TO THE ACCURACY OR
COMPLETENESS OF ANY OTHER INFORMATION, MADE BY, OR MADE AVAILABLE BY, ITSELF OR
ANY OF ITS REPRESENTATIVES, WITH RESPECT TO, OR IN CONNECTION WITH, THE
NEGOTIATION, EXECUTION OR


2



--------------------------------------------------------------------------------




DELIVERY OF THIS LETTER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY,
NOTWITHSTANDING THE DELIVERY OR DISCLOSURE TO THE OTHER OR THE OTHER’S
REPRESENTATIVES OF ANY DOCUMENTATION OR OTHER INFORMATION WITH RESPECT TO ANY
ONE OR MORE OF THE FOREGOING.
8.    The provisions set forth in Sections 9.2 (Modification or Amendment), 9.3
(Waiver of Conditions), 9.4 (Counterparts), 9.5 (GOVERNING LAW AND VENUE; WAIVER
OF JURY TRIAL; SPECIFIC PERFORMANCE), 9.6 (Notices), 9.8 (No Third Party
Beneficiaries), 9.11 (Severability), 9.12 (Interpretation; Construction) and
9.13 (Assignment) of the Merger Agreement shall apply to this letter agreement
mutatis mutandis.
[The next page is the signature page]




3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this letter agreement as of
the date above first written.
Very truly yours,
 
ORION US HOLDINGS 1 L.P., by its general partner, ORION US GP LLC
 
By
/s/ Andrea Rocheleau
 
Name:
Andrea Rocheleau
 
Title:
Senior Vice President





CONFIRMED AND AGREED TO:


TERRAFORM GLOBAL, INC.
 
By
/s/ Yana Kravtsova
 
Name:
Yana Kravtsova
 
Title:
Senior Vice President, General Counsel and Secretary








